Patrick J. Crank

Abbigail C. Forwood

CRANK LEGAL GROUP, P.C.
1815 Evans Ave.

Cheyenne, WY 82001

(307) 634-2994

Fax: (307) 635-7155

gat{ci)crankiegalgroug.c@_
abbi@cranklegalgroup.com

UNITED STATES DISTRICT COURT
DISTRICT OF WYOMING

 

HOLLI LUNDAHL,
Plaintiff,

- against -

VISHAL GARG 1n his personal and official
capacities, BETTER MORTGAGE CORPORATION:
and BOB BARKER,

19Civ.42(J)

Defendants.

 

 

DEFENDANT’S FILING WITH THE COURT ALL PROCEEDINGS FROM STATE
DISTRICT COURT

 

COMES NOW, Patrick J. Crank, of Crank Legal Group, P.C., on behalf of Vishal Garg
and Better Mortgage Corporation, (“Defendants”), and file the following in accordance With the
Order on Removal dated February 28, 2019:

A. Niobrara County District Court Docket Sheet;

B. Civil Cover Sheet;

C. Verifled Complaint;

D. Appendix list of Exhibits Referred to in Complaint and Exhibits;

E. Summons - Better Mortgage Corp., Att: Vishal Garg CEO;

F. Summons - Vishal Garg (CEO of Better Inc.).

' |-

DATED this day of March, 2019.

  

Pa rick J. Crank

 

Abbigail C. Forwood

1815 Evans Avenue
Cheyenne, WY 82001
Telephone: (307) 634-2994

pat@cranklcgalgroup.com
abbi@cranklegalgroup.com

Attorneys for Defena'ants Better Morrgage and
Garg

CERTIFICATE OF SERVICE

' 111

This is to certify that on the § 5---day of March, 2019, a true and correct copy of the

foregoing was served upon Plaintif`f as follows:

Holli Lundahl

Box 344

Lusk, WY 82225
hollilundahl@gmail.com

 

